Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary abstract, claim, and specification amendments filed 04/06/2020 have been reviewed and accepted by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“c h a r a c t e r i s e d” should read “characterized” (line 5).  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlert (US-2014234608).
Regarding claim 1, Kohlert teaches:
A system for processing PET raw material or recycled PET material ([0038]) comprising a conventional plastic processing machine comprising a plasticizing cylinder for molten thermoplastic resin ([0038] – [0039]; Fig. 1, #2) and a system for administration of additives ([0038]; Fig. 1, #6) characterised in that the system is reactive and adaptive comprising a dynamic PID system comprising a programmable logic controller (PLC) ([0063]; Figs. 2 and 3, #14) and system of plurality of sensors (Figs. 2 and 3) wherein system of plurality of sensors comprises sensors at a material hopper ([0040] – [0041]; Fig. 1, #5), a screw ([0042] and [0051]), and a dispensing throat of the plastic processing machine ([0045] – [0046]; Figs. 1-3, #7).

Regarding claim 2, Kohlert teaches the limitations of claim 1, which claim 2 depends on. Kohlert further teaches:
wherein system for administration of additives is a system of on-line administration of liquid plastic additives and comprises means for mixing from a carousel liquid additives of various compositions and delivering them in a metered fashion to the barrel of a polymer melt processing device, liquid pumps capable of pressurized metering of liquid additives at high temperatures, means for mixing liquid additives prior to introduction to said melt processing device, means of converting incoming pressure and temperature signals from melt processing devices into addition rates of liquid additive ([0042] – [0043], and [0066]).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkapeddi (WO-2016123330), using the applicant provided original document.
Regarding claim 3, Akkapeddi teaches:
A method of processing of PET raw material or recycled PET material comprising drying and processing plastic in a conventional plastic processing machine comprising a plasticizing cylinder for molten thermoplastic resin and administration of additives wherein branching and chain length of PET is controlled in the liquid PET using blend of liquid PET chain extenders ([0075] and [0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (WO-2016123330), as applied to claim 3 above, and further in view of Zamir (WO-2017168271), using the applicant provided original document and the attached original document.
Regarding claim 4, Akkapeddi teaches the limitations of claim 3, which claim 4 depends on, but does not teach the additives being dosed in real time, however, Zamir, in a similar field of endeavor, an injection molding system with a control mechanism, teaches:
wherein the liquid plastic additives are dosed in real-time 4 based on real-time readings of sensors at the material hopper, the screw, and the dispensing throat of the plastic processing machine and ambient conditions sensors, and injected into liquid PET, wherein liquid plastic additives are PET homogenizing additives, wherein sensor at the hopper is reading actual ppm moisture entering the machine, sensor at the screw is reading viscosity of liquid PET and motor load, sensor at the dispensing throat is reading pressure, Zamir describes monitoring and controlling the dosing of additives in real-time using a combination of hardware and software components and a dedicated control unit in order to server different needs and injection/extrusion setups (Page 7, line 26 – Page 8, line 15). Therefore using Zamir it would be obvious to one of ordinary skill in the art to modify Akkapeddi in order to teach the limitations of claim 4 in the absence of a showing of criticality or unexpected results.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the additive dosing of Akkapeddi to incorporate the teachings of Zamir and include real-time dosing. The purpose, as stated by Zamir, being to provide a specific dosage of the additive material in real-time for 

Regarding claim 5, Akkapeddi in view of Zamir teaches the limitations of claim 4, which claim 5 depends on. Zamir further teaches:
wherein the sensors are relaying information to a monitoring and control unit which compares the actual moisture ppm to the expected ppm and identifies expected viscosity of the liquid PET (Page 10, lines 24 – 32), this claim is rejected by the same logic used in claim 4 above in the absence of unexpected results.

Regarding claim 6, Akkapeddi in view of Zamir teaches the limitations of claim 4, which claim 6 depends on. Zamir further teaches:
wherein the ambient conditions are temperature and humidity of the surrounding of the plastic processing machine (Page 10, lines 24 – 32).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (WO-2016123330), as applied to claim 3 above, and further in view of Barakat (US-20120181715), using the applicant provided original document.
Regarding claim 7, Akkapeddi teaches the limitations of claim 3, which claim 7 depends on, but does not teach the PET being managed on a second by second basis, however, Barakat, in a similar field of endeavor, a system for making PET products with a control mechanism, teaches:
wherein the liquid PET is managed on second by second basis (Abs, [0041], and [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PET managing of Akkapeddi to incorporate the teachings of Barakat and being it be second by second managing. The purpose, as stated by Barakat, being to be modulated out in the order of magnitude of less than a second ([0041], lines 12-13).

Regarding claim 8, Akkapeddi in view of Barakat teaches the limitations of claim 7, which claim 8 depends on. Akkapeddi further teaches:
wherein managing liquid PET comprises increasing or decreasing molecular weight and viscosity, repair or chain scission, increasing flow promotion ([0046] – [0047] and [0092] – [0093]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akkapeddi (WO-2016123330), as applied to claim 3 above, and further in view of Kariya (US-20160009010), using the applicant provided original document.
Regarding claim 9, Akkapeddi teaches the limitations of claim 3, which claim 9 depends on, but does not teach moving the screw back during introduction of the feed to the plasticizing cylinder, however, Kariya, in a similar field of endeavor, a screw injection molding system, teaches:
wherein filling amount of the molten resin in the plasticizing cylinder is measured and liquid additive into the molten resin is introduced in the plasticizing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of introducing the feed to the plasticizing cylinder of Akkapeddi to incorporate the teachings of Kariya and move the screw back during. The purpose, as stated by Kariya, being a feed timing and a feed amount from the fiber (or PET) feed device  may be accurately controlled by using a timer (not shown), or various sensors such as a screw position sensor and a rotary encoder provided in the first electric motor and the second electric motor ([0066], lines 8-12).

Regarding claim 10, Akkapeddi in view of Kariya teaches the limitations of claim 9, which claim 10 depends on. Kariya further teaches:
wherein determining of the injection start position for the screw includes pressurizing the molten resin by advancing the screw; determining of the injection start position for the screw further includes depressurizing the molten 

Claims 11-20 are rejected by Akkapeddi (WO-2016123330), in view of some combination of Barakat (US-20120181715), Zamir (WO-2017168271), and Kariya (US-20160009010) as seen by the rejections written above. Claims 11-20 the same claims as the claims that have already been rejected above, simply dependent on different claims. Since there is nothing that would prevent any of the dependencies or combinations of the art mentioned, claims 11-20 are rejected by the rejections written above but dependent on:
Claim 11 is rejected by the rejection of claim 6 above but dependent on claim 5 instead of claim 4.
Claim 12 is rejected by the rejection of claim 7 above but dependent on claim 4 instead of claim 3.
Claim 13 is rejected by the rejection of claim 7 above but dependent on claim 5 instead of claim 3.
Claim 14 is rejected by the rejection of claim 7 above but dependent on claim 6 instead of claim 3.
Claim 15 is rejected by the rejection of claim 9 above but dependent on claim 4 instead of claim 3.
Claim 16 is rejected by the rejection of claim 9 above but dependent on claim 5 instead of claim 3.
Claim 17 is rejected by the rejection of claim 9 above but dependent on claim 6 instead of claim 3.
Claim 18 is rejected by the rejection of claim 9 above but dependent on claim 7 instead of claim 3.
Claim 19 is rejected by the rejection of claim 9 above but dependent on claim 8 instead of claim 3.
Claim 20 is rejected by the rejection of claim 7 above but dependent on claim 11 instead of claim 3, which is further dependent on claim 5, as seen above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748